Citation Nr: 0526348	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-28 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for burial benefits purposes.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from December 1942 to May 
1946, and from August 1950 to March 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2004, the appellant (the veteran's 
adult son) testified before the undersigned at a personal 
hearing in Washington, D. C.  In June 2005, the Board 
remanded this case.  In June 2005, the appellant again 
testified before the undersigned at a personal hearing in 
Washington, D. C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the claim, per the request of the appellant 
and so that he is afforded every possible consideration.

On remand, the agency of original jurisdiction (AOJ) 
attempted to obtain additional service medical records from 
the National Personnel Records Center (NPRC) and post-service 
records from Kimbrough Army Medical Hospital.  The January 
2005 supplemental statement of the case (SSOC) states that 
additional service medical records were available, but the 
Kimbrough Army Medical Hospital did not respond.  

With regard to service medical records, the appellant 
requests that inservice radiologist films be requested, per 
the Veterans Claims Assistance Act (VCAA).

With regard to post-service medical evidence, the appellant 
asserts that the records of Kimbrough Army Medical Hospital 
as well as Walter Reed Medical Hospital should be requested.  
The NPRC indicated that medical records could be requested 
from Kimbrough Army Medical Hospital via the veteran's 
TRICARE enrollment.  As such, both facilities should again be 
contacted and the veteran's medical records should be 
requested to include via his TRICARE enrollment.  Kimbrough 
Army Medical Hospital should be informed that several 
attempts have been made to obtain these records and 
cooperation from that facility is sought, even if the records 
are for a period exceeding one year.  Additional guidance in 
requesting these records is provided on a September 2004 VA 
Form 3101.  If either facility no longer maintains records, 
an inquiry should be made to locate the veteran's records.  
Thereafter, those records should be obtained.  

The SSOC also states that the appellant was told to complete 
a new VA Form 21-4142 to obtain the records of Dr. JoAnn 
Rosenfeld.  This request is not of record.  

A VA medical opinion was obtained.  The appellant asserts 
that it is inadequate because it did not reflect a complete 
review of the veteran's records and did not address his 
theories of entitlement: 1) that the veteran's death was 
causally or etiologically related to his service-connected 
disabilities and 2) that the veteran was misdiagnosed during 
service with bilateral basilar atelectasis and actually had 
pulmonary fibrosis at that time.  A review of the report 
shows that the examiner did express that limited records were 
available.  In addition, all of the questions posed in the 
Board's July 2004 remand decision were not addressed.

In light of the foregoing, another VA respiratory opinion 
should be requested.  The examiner should opine as to whether 
the veteran's inservice pulmonary disorder was misdiagnosed 
and was actually pulmonary fibrosis.  The examiner should 
also opine as to whether the veteran's service-connected 
disabilities, hypertrophic arthritis of the lumbar spine, 
basil cell carcinoma of the neck and epidermoid carcinoma of 
the cheek, bilateral basilar atelectasis, residual repair of 
incisional hernia, and residuals of subtotal gastrectomy for 
duodenal ulcer with dumping syndrome, played any role in the 
veteran's death.  Each disability should be addressed.  The 
examiner should specifically opine as to whether the 
veteran's service-connected disabilities contributed 
substantially or materially to the cause of death and/or 
combined to cause death and/or aided or lent assistance to 
the production of death and/or was causally connected to the 
veteran's death.  The examiner should also opine as to 
whether the service-connected disabilities caused 
debilitating effects and general impairment of heath to an 
extent that it rendered the veteran materially less capable 
of resisting the effects of pulmonary fibrosis; whether there 
is a reasonable basis that the service-connected disabilities 
were of such severity as to have a material influence in 
accelerating death in the event that the service-connected 
disabilities were progressive or debilitating.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Make attempts to obtain all service 
chest x-ray film.  If obtained refer the 
film to a pulmonary specialist or 
radiologist for interpretation.  If chest 
x-ray film cannot be obtained, inform the 
appellant of the efforts made to obtain 
the chest x-ray film. 

2.  The VBA AMC should again contact 
Walter Reed Medical Center and Kimbrough 
Army Medical Hospital and request the 
veteran's records to include through his 
TRICARE enrollment.  It should be 
emphasized to Kimbrough Army Medical 
Hospital that several requests have been 
made and cooperation is sought, even if 
the records are for a period exceeding 
one year.  Additional guidance in 
requesting these records is provided on a 
September 2004 VA Form 3101.  All of the 
veteran's records should be provided.  If 
either facility no longer maintains 
records, an inquiry should be made to 
locate the veteran's records.  
Thereafter, those records should be 
obtained.  

3.  Send the appellant a VA Form 21-4142 
for the purpose of obtaining the 
veteran's records from Dr. Rosenfeld.  

3.  A VA respiratory medical opinion 
should be obtained.  The examiner should 
specifically indicate that a review of 
the claims file was undertaken, to 
include any new records added pursuant to 
Paragraphs  #1 and #2 of this REMAND.  
The examiner should opine as to the 
following: 

a.  Whether the evidence shows that the 
veteran was misdiagnosed during service 
with bilateral basilar atelectasis when 
he actually had pulmonary fibrosis at 
that time.

b.  Whether the veteran's service-
connected hypertrophic arthritis of the 
lumbar spine, basil cell carcinoma of the 
neck and epidermoid carcinoma of the 
cheek, bilateral basilar atelectasis, 
residual repair of incisional hernia, 
and/or residuals of subtotal gastrectomy 
for duodenal ulcer with dumping syndrome, 
played any role in the veteran's death.  
Each disability should be addressed.  

c.  Whether the veteran's service-
connected hypertrophic arthritis of the 
lumbar spine, basil cell carcinoma of the 
neck and epidermoid carcinoma of the 
cheek, bilateral basilar atelectasis, 
residual repair of incisional hernia, 
and/or residuals of subtotal gastrectomy 
for duodenal ulcer with dumping syndrome 
contributed substantially or materially 
to the cause of death and/or combined to 
cause death and/or aided or lent 
assistance to the production of death 
and/or was causally connected to the 
veteran's death.  

d.  Whether the service-connected 
hypertrophic arthritis of the lumbar 
spine, basil cell carcinoma of the neck 
and epidermoid carcinoma of the cheek, 
bilateral basilar atelectasis, residual 
repair of incisional hernia, and/or 
residuals of subtotal gastrectomy for 
duodenal ulcer with dumping syndrome 
caused debilitating effects and general 
impairment of heath to an extent that it 
rendered the veteran materially less 
capable of resisting the effects of 
pulmonary fibrosis.

e.  Whether there is a reasonable basis 
that the service-connected hypertrophic 
arthritis of the lumbar spine, basil cell 
carcinoma of the neck and epidermoid 
carcinoma of the cheek, bilateral basilar 
atelectasis, residual repair of 
incisional hernia, and/or residuals of 
subtotal gastrectomy for duodenal ulcer 
with dumping syndrome were of such 
severity as to have a material influence 
in accelerating death in the event that 
the service-connected disabilities were 
progressive or debilitating.

4.  Upon completion of the requested 
actions, the issue on appeal should be 
readjudicated.  Thereafter, if any claim 
remains denied, the case should be 
returned after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


